DETAILED ACTION

	Acknowledgment is made of the amendment filed on 3/31/2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a voting system for preserving the anonymity of a provisional ballot cast by a voter in an election whose eligibility to vote in the election is not yet determined, the voting system comprising:
a voting device configured to receive one or more contest choices from the voter and to mark the one or more contest choices on a paper card associated with the voter, each contest choice corresponding to a contest of the election, the voting device further configured to discharge the paper card from the voting device after the paper card is marked with the one or more contest choices, wherein the paper card includes a machine-readable identification marking representing an identification code associated with a voter when the paper card is discharged from the voting device; and
a processing device configured to receive the paper card, read the one or more contest choices marked on the paper card, and store the one or more contest choices in a results database, wherein the processing device is configured to read the machine-readable identification marking and associate the 
regarding claim 13, a computer-implemented method for preserving the anonymity of a provisional ballot cast by a voter in an election whose eligibility to vote in the election is not yet determined, the method comprising:
discharging a paper card from the voting device, wherein the paper card has one or more contest choice from the voter marked thereon and includes a machine-readable identification marking representing an identification code associated with the voter when the paper card is discharged from the voting device;
reading the one or more contest choices marked on the paper card; storing the one or more contest choices in a results database; reading the machine-readable identification marking from the paper card; and associating the identification code represented by the machine-readable identification marking with the one or more contest choices stored in the results database, wherein upon a determination that the voter is either eligible or ineligible to vote in the election the one or more contest choices of the voter can be included in or excluded from, respectively, at least one result of the election by identifying the identification code associated with the voter and including or excluding, respectively, the one or more contest choices associated with the identification code;





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 10, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876